Judgment, insofar as it imposes sentence, unanimously *986modified to provide that the sentences shall be served concurrently, and otherwise judgment affirmed. Memorandum: Defendant was convicted of criminal facilitation in the second degree (Penal Law, § 115.00 [former]) and criminal possession of stolen property in the third degree (Penal Law, § 165.40) as lesser included crimes under counts in the indictment charging, respectively, burglary in the second degree and robbery in the first degree. He was sentenced to a one-year term of imprisonment on each count, to be served consecutively. Although defendant could properly be convicted of both crimes (Penal Law, § 165.60, subd 2), the imposition of consecutive sentences was improper (see Hechtman, Supplementary Practice Commentaries, McKinney’s Cons Laws of NY, Book 39, Penal Law § 165.60 [Cumulative Annual Pocket Part, 1978-1979], p 48). The crimes charged in the indictment were part of a single transaction or event, and thus the sentences must run concurrently (Penal Law, § 70.25, subd 2). (Appeal from judgment of Erie Supreme Court—criminal facilitation, second degree, etc.) Present—Dillon, P. J., Cardamone, Simons, Doerr and Moule, JJ.